UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
“Vee SEALED ORDER
MATTHEW MADONNA, et ai.., 17-CR-89 (CS)
Defendants.
wanene nena ne x

 

‘Seibel, J.

 

Before the Court is the Government’s September 24, 2019 letter-motion seeking partial
sequestration of the jury, and the September 27, 2019 letter-responses of Defendant Madonna
and Defendant Crea. This ruling is of necessity more brief than ideal, because the application
was made so close to jury selection. I do not see why the Government did not make this motion
when it submitted its proposed voir dire, as it does not arise from any recent events.
Nevertheless, because I never set a deadline for this sort of motion, I will entertain it.

It is within my discretion whether to order a partial sequestration of the jury. In
exercising my discretion, | “must balance the defendant’s interest in conducting meaningful voir
dire and in maintaining the presumption of innocence, against the jury member’s interest in
remaining free from real or threatened violence and the public interest in having the jury render a
fair and impartial verdict.” United States y. Amuso, 21 F.3d 1251, 1264 (2d Cir. 1994). While I
believe steps could be taken to reduce the prejudice to Defendants, that prejudice cannot be
entirely eliminated, and at this point I do not see a strong need to believe the jury needs
protection. See id. | acknowledge that Defendants are charged with participating in a large-scale
criminal enterprise, the charges include acts of violence, and at least some of the Defendants,

through their alleged leadership positions in the Luchese Family, likely have the means to
 

interfere with the jury. But courts in this District routinely try cases involving members of
violent criminal groups who still have comrades on the street, and special measures for juries are
rarely even requested in those cases. See United States v. Mostafa, 7 F. Supp. 3d 334, 338
(S.D.N.Y. 2014). The charged acts of violence here do not involve the judicial process. The
only past act that even comes close iS that Defendant Crea in 2000 allegedly told former co-
defendant Datello to kill Sean Richard to prevent him from cooperating, but this attempt of
almost twenty years ago never came to fruition, to Crea’s knowledge did not involve any judicial = |
forum, had nothing to do with jurors, and (according to the evidence the Court has seen) was
rescinded by Crea in 2016 because Richard was a cooperator. Defendants have been the subject
of numerous prior prosecutions, but there have been no attempts to tamper with jurors and
witnesses in those cases. There has been little media attention to this case. These factors, on
balance, see United States v. Wilson, 493 F. Supp. 397, 398 (E.D.N.Y. 2006), suggest partial
sequestration is unnecessary. Accordingly, I deny the Government’s request to empanel an
escorted and partially sequestered jury.

That said, if jury selection reveals that it will be difficult to seat a jury because the jurors
are concerned about their safety and partial sequestration is necessary for the jurors’ peace of
mind, see United States vy. Al Fawwaz, 57 F. Supp. 3d 307, 309 (S._D.N_Y. 2014); United States v.
Scala, 405 F. Supp. 2d 450, 452 (S.D.N.Y. 2005), the Court will revisit the issue. But the

questionnaires submitted by the jurors reveal relatively few who expressed such concerns.

 
 

In order to avoid tainting the jury pool by discussion of this application, the
Government’s letter-motion and Defendant Madonna’s and Defendant Crea’s opposition thereto
will remain under temporary seal until the conclusion of the trial.

SO ORDERED.

Dated: September 00 2019
White Plains, New York

(bith; Koha?

CATHYSEIBEL, U.S.D.J.
